Case 8:20-cv-02483-WFJ-AAS Document 1 Filed 10/23/20 Page 1 of 11 PageID 1




                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                                          CASE NO.:


  MELISSA LOPEZ-BLASSER,

              Plaintiff,

  vs.

  1800ACCOUNTANT, LLC, a Foreign
  Limited Liability Company,

              Defendant.
                                                   /

                    COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, MELISSA LOPEZ-BLASSER (“Ms. Lopez-Blasser” or “Plaintiff”), by

 and through her undersigned counsel, hereby files this Complaint against the Defendant,

 1800ACCOUNTANT, LLC. (“Defendant”), and alleges the following:

         1.      Plaintiff brings these claims for sex based discrimination, sexual harassment,

 and retaliation in violation of Title VII and the Florida Civil Rights Act (“FCRA”), Chapter

 760, Fla. Stat. to recover from Defendant back pay, front pay, compensatory damages,

 punitive damages, and her attorneys’ fees and costs.

                                       JURISDICTION

         2.      This Court has original jurisdiction over Plaintiff’s Title VII claims as they

 arise under federal law, pursuant to Title VII.

         3.      This Court has supplemental jurisdiction over Plaintiff’s FCRA claims, as

 they arise out of the same operative facts and circumstances as her Title VII claims.
Case 8:20-cv-02483-WFJ-AAS Document 1 Filed 10/23/20 Page 2 of 11 PageID 2




         4.       The actions giving rise to this lawsuit occurred in Pinellas County, Florida.

                                 CONDITIONS PRECEDENT

         5.       Plaintiff timely dual-filed a Charge of Discrimination with the Equal

 Employment Opportunity Commission (“EEOC”) and the Florida Commission on Human

 Relations (“FCHR”) on or about November 22, 2019.

         6.       Plaintiff received her Right to Sue letter from the EEOC on September 29,

 2020.

         7.       Plaintiff timely files this lawsuit and has complied with all administrative

 prerequisites.

         8.       All conditions precedent to this action have been satisfied and/or waived.

                                             VENUE

         9.       Venue is proper because Defendant conducts substantial business in Pinellas

 County, Florida, and Plaintiff worked for Defendant in Pinellas County, Florida, where the

 actions at issue took place.

                                            PARTIES

         10.      During all times relevant, Plaintiff lived in Pinellas County, Florida.

         11.      Plaintiff is protected by Title VII/FCRA because:

                  a.      She was a female who suffered discrimination based on her sex by

 Defendant;

                  b.      She suffered an adverse employment action and was subjected to an

 increasingly hostile work environment based on her sex, including being subjected to sexual

 harassment and discrimination, and for objecting to sex based discrimination and sexual




                                                 2
Case 8:20-cv-02483-WFJ-AAS Document 1 Filed 10/23/20 Page 3 of 11 PageID 3




 harassment; and

                  c.     Defendant was at all material times an “employer” as defined by

 Title VII/FCRA as it employed in excess of fifteen (15) employees.

        12.       Defendant is a foreign limited liability company that provides accounting

 services in, among other places, Pinellas County, Florida.

                                GENERAL ALLEGATIONS

        13.       Ms. Lopez-Blasser worked as a Tax Specialist for Defendant from October

 25, 2018, until her termination on August 23, 2019.

        14.       During her tenure, Ms. Lopez-Blasser had no significant history of

 performance, attendance, or disciplinary issues.

        15.       Throughout her tenure, Ms. Lopez-Blasser was subjected to constant sexual

 harassment by her Manager, JT Keenen (“Mr. Keenen”).

        16.       Mr. Keenen regularly made inappropriate, explicit, sexual comments at Ms.

 Lopez-Blasser.

        17.       On several occasions, Mr. Keenen sexually assaulted Ms. Lopez-Blasser by

 physically groping her inappropriately and even kissing her without her consent.

        18.       In response, Ms. Lopez-Blasser attempted to distance herself from Mr.

 Keenen.

        19.       However, Mr. Keenen reacted by threatening her with termination.

        20.       After enduring months of sexual harassment and constant inappropriate

 behavior, Ms. Lopez-Blasser felt compelled to report Mr. Keenen’s intolerable conduct to

 corporate.




                                               3
Case 8:20-cv-02483-WFJ-AAS Document 1 Filed 10/23/20 Page 4 of 11 PageID 4




         21.     On August 7, 2019, Ms. Lopez-Blasser objected to Defendant’s corporate

 representative, Amy Gaspari (“Ms. Gaspari”), to being sexually harassed by Mr. Keenen.

         22.     Following her objection, it quickly became evident, from the manner in which

 the investigation took place, that Ms. Gaspari had a conflict of interest with Mr. Keenen.

         23.     As such, within two (2) days of Ms. Lopez-Blasser’s objection to Ms. Gaspari,

 on August 9, 2019, Mr. Keenen confronted Ms. Lopez-Blasser and threatened her

 employment due to her foregoing objection to Ms. Gaspari.

         24.     Immediately, Mrs. Blasser reported the conversation to Ms. Gaspari and

 advised that she will not work around Mr. Keenen, especially after the retaliatory conversation

 that took place as a result of her objection.

         25.     Remarkably, Defendant sided with Mr. Keenen and attempted to convince

 Ms. Lopez-Blasser to sign a resignation letter.

         26.     In doing so, Defendant failed to cure the blatant hostile work environment

 caused by Mr. Keenen’s pervasive sexual harassment.

         27.     As a result, Defendant constructively discharged Ms. Lopez-Blasser effective

 August 23, 2019.

         28.     A reasonable person in Ms. Lopez-Blasser’s position would likewise have felt

 compelled to resign under the circumstances.

         29.     Plaintiff suffered sufficiently severe and pervasive harassment to create an

 abusive hostile working environment.

         30.     Defendant did not have a legitimate, non-discriminatory, non-retaliatory

 reason for Plaintiff’s discharge.




                                                 4
Case 8:20-cv-02483-WFJ-AAS Document 1 Filed 10/23/20 Page 5 of 11 PageID 5




         31.        Any reason provided for Plaintiff’s discharge by Defendant is a pretext and

 cover up for illegal retaliation.

         32.        Plaintiff’s discharge was due to the hostile work environment caused by the

 Defendant’s acts of sex based discrimination, sexual harassment, and retaliation for

 Plaintiff’s objections to Defendant’s conduct in not taking prompt remedial measures to

 alleviate sexual harassment and retaliation as the law requires.

         33.        Plaintiff’s objections to Defendant’s violations of law were the cause of

 Defendant’s termination of Plaintiff’s employment.

         34.        The temporal proximity between Plaintiff’s objections to Defendant’s illegal

 conduct, or what Plaintiff reasonably believed to be illegal conduct, Defendant’s failure to

 remedy the illegal conduct, and her constructive discharge, is sufficiently close to create the

 necessary nexus between the events.

         35.        By reason of the foregoing, Defendant’s actions affected the “terms,

 conditions or privileges” of Plaintiff’s employment as envisioned by Title VII/ FCRA.

         36.        As a result of the above conduct by Defendant, Plaintiff has suffered

 damages, including loss of employment, wages, benefits, and other remuneration to which

 she is entitled.

         37.        Defendant did not have a subjective or objective good faith basis for its

 actions.

         38.        Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A.,

 to represent her in the litigation and has agreed to pay the firm a reasonable fee for its

 services.




                                                 5
Case 8:20-cv-02483-WFJ-AAS Document 1 Filed 10/23/20 Page 6 of 11 PageID 6




                                  COUNT I
                  SEX DISCRIMINATION/SEXUAL HARASSMENT
                          IN VIOLATION OF TITLE VII

         39.     Plaintiff realleges and adopts the allegations contained in paragraphs 1, 2,

 4-38 of the Complaint, as if fully set forth in this Count.

         40.     The acts of Defendant, by and through its agents and employees, violated

 Plaintiff’s rights against sex-based discrimination and sexual harassment under Title VII.

         41.     The discrimination/harassment to which Plaintiff was subjected was severe

 and pervasive, and was based on her sex.

         42.     Due to the severe and pervasive sex based discrimination and sexual

 harassment Defendant created a hostile work environment.

         43.     The conduct of Defendant and its agents and employees proximately, directly,

 and foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future

 pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental anguish,

 loss of enjoyment of life, and other non-pecuniary losses.

         44.     The conduct of Defendant was so willful, wanton, and in reckless disregard of

 the statutory rights of Plaintiff, as to entitle her to an award of punitive damages against

 Defendant, to deter it, and others, from such conduct in the future

         45.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

 expenses pursuant to Title VII.

         WHEREFORE, Plaintiff requests judgment in her favor and against Defendant for

 her actual and compensatory damages, including, but not limited to, front pay, back pay,

 emotional distress damages, and punitive damages, as well as her costs and attorneys’ fees,




                                                6
Case 8:20-cv-02483-WFJ-AAS Document 1 Filed 10/23/20 Page 7 of 11 PageID 7




 declaratory and injunctive relief, and such other relief as is deemed proper by this Court.

                                COUNT II
                 SEX DISCRIMINATION/SEXUAL HARASSMENT
              IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT

        46.     Plaintiff realleges and adopts the allegations contained in paragraphs 1, 3-

 38 of the Complaint, as if fully set forth in this Count.

        47.     The acts of Defendant, by and through its agents and employees, violated

 Plaintiff’s rights against sex discrimination and sexual harassment under the Florida Civil

 Rights Act, Chapter 760, Florida Statutes.

        48.     The discrimination/harassment to which Plaintiff was subjected was severe

 and pervasive, and was based on her sex.

        49.     Due to the severe and pervasive sex-based discrimination and sexual

 harassment Defendant created a hostile work environment.

        50.     The conduct of Defendant and its agents and employees proximately,

 directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages and

 benefits, future pecuniary losses, emotional pain and suffering, humiliation, inconvenience,

 mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

        51.     The conduct of Defendant was so willful, wanton, and in reckless disregard

 of the statutory rights of Plaintiff, as to entitle her to an award of punitive damages against

 Defendant, to deter it, and others, from such conduct in the future.

        52.     Plaintiff has no plain, adequate, or complete remedy at law for the actions

 of Defendant, which have caused, and continue to cause, irreparable harm.

        53.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation




                                                7
Case 8:20-cv-02483-WFJ-AAS Document 1 Filed 10/23/20 Page 8 of 11 PageID 8




 expenses pursuant to section 760.11(5), Florida Statutes.

         WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant

 for her actual and compensatory damages, including, but not limited to, front pay, back

 pay, emotional distress damages, and punitive damages, as well as her costs and attorneys’

 fees, declaratory and injunctive relief, and such other and further relief as is deemed just

 and proper by this Court.

                                  COUNT III
                     RETALIATION IN VIOLATION OF TITLE VII

         54.     Plaintiff realleges and adopts the allegations contained in paragraphs 1, 2,

 4-38 of the Complaint, as if fully set forth in this Count.

         55.     Plaintiff was constructively discharged within close temporal proximity of her

 objections to Defendant that she felt she was being discriminated against based on her sex and

 subjected to sexual harassment.

         56.     Plaintiff’s objections constituted protected activity under Title VII.

         57.     Plaintiff was terminated as a direct result of her objections to what she

 reasonably believed to be sex discrimination and sexual harassment.

         58.     Plaintiff’s objections to Defendant’s illegal conduct, and her discharge, are

 causally related.

         59.     Defendant’s stated reasons for Plaintiff’s discharge are a pretext.

         60.     The conduct of Defendant and its agents and employees proximately, directly,

 and foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future

 pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental anguish,




                                                8
Case 8:20-cv-02483-WFJ-AAS Document 1 Filed 10/23/20 Page 9 of 11 PageID 9




 loss of enjoyment of life, and other non-pecuniary losses.

         61.      The acts of Defendant, by and through its agents and employees, violated

 Plaintiff’s rights against being retaliated against for opposing sex discrimination and sexual

 harassment under the Title VII.

         62.      Defendant retaliated against Plaintiff because of her opposition to Defendant’s

 illegal, discriminatory conduct.

         63.      The conduct of Defendant was so willful and wanton, and in such reckless

 disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive damages

 against Defendant, to deter it and others from such conduct in the future.

         64.      Plaintiff has no plain, adequate, or complete remedy at law for the actions of

 Defendant which have caused, and continue to cause, irreparable harm.

         65.      Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

 expenses pursuant to Title VII.

         WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant for

 her actual and compensatory damages, including, but not limited to, front pay, back pay,

 emotional distress damages, and punitive damages, as well as her costs and attorneys’ fees,

 declaratory and injunctive relief, and such other and further relief as is deemed just and proper

 by this Court.

                           COUNT IV
    RETALIATION IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT

         66.      Plaintiff realleges and adopts the allegations contained in paragraphs 1, 3-

 38 of the Complaint, as if fully set forth in this Count.




                                                9
Case 8:20-cv-02483-WFJ-AAS Document 1 Filed 10/23/20 Page 10 of 11 PageID 10




           67.     Plaintiff was constructively discharged within close temporal proximity of her

   objections to Defendant that she felt she was being discriminated against based on her sex and

   subjected to sexual harassment.

           68.     Plaintiff’s objections constituted protected activity under FCRA.

           69.     Plaintiff was terminated as a direct result of her objections to what she

   reasonably believed to be sex discrimination and sexual harassment.

           70.     Plaintiff’s objections to Defendant’s illegal conduct, and her discharge, are

   causally related.

           71.     Defendant’s stated reasons for Plaintiff’s discharge are a pretext.

           72.     The conduct of Defendant and its agents and employees proximately, directly,

   and foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future

   pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental anguish,

   loss of enjoyment of life, and other non-pecuniary losses.

           73.     The acts of Defendant, by and through its agents and employees, violated

   Plaintiff’s rights against being retaliated against for opposing sex discrimination and sexual

   harassment under the FCRA.

           74.     Defendant retaliated against Plaintiff because of her opposition to Defendant’s

   illegal, discriminatory conduct.

           75.     The conduct of Defendant was so willful and wanton, and in such reckless

   disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive damages

   against Defendant, to deter it and others from such conduct in the future.

           76.     Plaintiff has no plain, adequate, or complete remedy at law for the actions of




                                                  10
Case 8:20-cv-02483-WFJ-AAS Document 1 Filed 10/23/20 Page 11 of 11 PageID 11




   Defendant which have caused, and continue to cause, irreparable harm.

          77.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

   expenses pursuant to Section 760.11(5), Florida Statutes.

          WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant

   for her actual and compensatory damages, including, but not limited to, front pay, back pay,

   emotional distress damages, and punitive damages, as well as her costs and attorneys’ fees,

   declaratory and injunctive relief, and such other and further relief as is deemed just and

   proper by this Court.

                                    JURY TRIAL DEMAND

          Plaintiff demands a trial by jury on all issues so triable.

          Respectfully submitted on this 23rd day of October, 2020.

                                                  By: /s/ Noah Storch
                                                  Noah Storch, Esq.
                                                  Florida Bar No. 0085476
                                                  Email: noah@floridaovertimelawyer.com
                                                  RICHARD CELLER LEGAL, P.A.
                                                  10368 W. SR. 84, Suite 103
                                                  Davie, FL 33324
                                                  Telephone: (866) 344-9243
                                                  Facsimile: (954) 337-2771

                                                  Attorney for the Plaintiff




                                                 11
